Citation Nr: 1515530	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for chronic ear infections.

3.  Entitlement to service connection for a left toe condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2010 notice of disagreement, the Veteran requested a hearing before    an RO Decision Review Officer (DRO).  He subsequently agreed to an informal conference, and withdrew the hearing request.  In his December 2012 substantive appeal, the Veteran indicated he desired a Board hearing or a hearing with a DRO.  However, when subsequently asked to clarify which type of hearing he desired, he indicated he did not want any type of hearing and that he wanted his case sent directly to the Board.  Thus, his hearing request is considered withdrawn. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

The Veteran has asserted that he suffers from sinus infections that began in service.  Although his service treatment records (STRs) do not document in-service treatment for a sinus condition, the Veteran reported chronic sinusitis and hay fever on his December 1970 separation medical history report.  Post-service treatment records reflect that the Veteran underwent a septoplasty in 2007 to address ongoing sinusitis and a nasal septal deformity.  Although he reported during VA treatment in 2008    that his sinus condition largely resolved after the septoplasty, his treatment records document at least one subsequent diagnosis of sinusitis, in January 2011.  The Veteran has also suggested that his sinus infections are due to "chemicals used extensively in Vietnam."  The Board notes that, although sinus conditions are not among the chronic diseases associated with exposure to herbicide agents and enumerated at 38 C.F.R. § 3.309(e), the Veteran has documented service in the Republic of Vietnam during the applicable time period such that exposure to herbicides should be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Based 
on the foregoing, a VA examination should be conducted on remand.

With respect to the Veteran's claim for service connection for chronic ear infections, he has asserted, among other arguments, that there is a connection between his documented post-service ear infections and his sinus condition.  Accordingly, the Board finds that those claims are inextricably intertwined, and   that his claim for service connection for chronic ear infections must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Turning to the Veteran's claim for service connection for a left toe condition, he asserts his left big toe was injured during a mortar attack in service, and that partial amputation was required at that time.  Although he reported a partial traumatic amputation of his left big toe in 1969 during 2012 VA treatment, the clinician noted a scar on the Veteran's right big toe.  As the Veteran has asserted he incurred a toe injury in service and the exact nature of his current toe condition is unclear from his post-service treatment records, the Board finds that a VA examination should be conducted prior to adjudication of the claim. 

With respect to the Veteran's claim of entitlement to a TDIU, the record reflects that a VA PTSD examination was requested in March 2015 in connection with an increased rating claim pending before the AOJ, and that the examiner was asked to comment on the effect of the Veteran's PTSD on his employability.  As the Veteran has primarily asserted that his inability to work is due to PTSD, the Board finds that remand is required so that the results of that examination may be associated with the claims file and reviewed prior to issuance of a decision on his TDIU claim.

Finally, the Veteran should be afforded the opportunity to identify any additional private treatment he has received for his claimed conditions since 2008 and to provide the necessary releases authorizing VA to obtain such records.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After the PTSD examination requested by the RO in March 2015 is conducted, obtain the examination report and associate it with the Veteran's paper or electronic claims file.

2.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his claimed conditions since 2008.  After securing the necessary releases, request any relevant records identified.  In addition, obtain relevant VA treatment records dating since May 2014.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA sinus examination.   The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and physical examination, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current sinus condition identified arose during service or is otherwise related to service, to include exposure to herbicides.  The examiner should explain the medical basis for the conclusions reached, to include the significance, if any, of the nasal septal deformity documented prior to the Veteran's 2007 septoplasty.

4.  Schedule the Veteran for a VA foot examination.     The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and physical examination, the examiner should indicate whether the Veteran's left big toe is scarred, partially amputated, or otherwise reflects a past traumatic injury.  If so, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the current left big toe condition identified arose during service or is otherwise related to service.  The examiner should explain the medical basis for the conclusion reached.

5.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




